                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION



 DOREK ROBERSON,

                 Plaintiff,                                   CIVIL ACTION NO.: 6:I8-cv-35


         V.



 SANDI WEST,et al..

                 Defendants.



                                             ORDER


        After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 25. No party has filed objections to the

Report and Recommendation, but Plaintiff has moved for leave to amend his Complaint and for

leave to file supplemental complaints. Docs. 28, 29. The Court previously granted Plaintiff leave

to amend his Complaint, docs. 18, 22,23, but the Court "should freely grant leave to amend when

Justice so requires." Fed. R. Civ. P. 15(a)(2). The Court GRANTS Plaintiffs Motions, docs. 28,

29, and DIRECTS the Clerk of Court to docket these filings as "Second Amended Complaint"

and "Supplement to Second Amended Complaint," respectively. These new pleadings have no

bearing on the Magistrate Judge's Recommendation that the Court dismiss Defendant Smith

without prejudice from this case, at Plaintiffs request. Doc. 20. Accordingly,the Court ADOPTS

the Magistrate Judge's Report and Recommendation as the opinion of the Court, doc. 25, and

DIRECTS the Clerk of Court to correct the name of Defendant Whitley to Defendant Whitefield

upon the docket and record of this case.' The Court DISMISSES without prejudice Plaintiffs


'      It appears Defendant Whitefield's name was incorrectly docketed. Plaintiffs Second Amended
Complaint provides the correct name for this Defendant. Doc. 28 at 6.
claims against Defendant Smith. Plaintiffs claims against all other Defendants shall remain

pending.

      SO ORDERED,this              day of September, 2019.




                                                              JUDGE
                                   UNITED ST/ATES DISTRICT COURT
                                    LOUTHERN DISTRICT OF GEORGIA
